                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )                CRIMINAL ACTION
                                          )
            v.                            )                No. 09-20005-25-KHV
                                          )
CARLOS DOZAL-ALVAREZ,                     )
                                          )
                        Defendant.        )
__________________________________________)

                              MEMORANDUM AND ORDER

       On June 22, 2010, the Court sentenced defendant to a controlling term of 188 months in

prison. See Judgment In A Criminal Case (Doc. #894). This matter is before the Court on

defendant’s pro se Motion To Reconsider Court’s Order Based On Defense Attorney’s Failure To

Notify Defendant And File A Response On His Behalf As Requested By The Court (Doc. #1309)

filed October 21, 2019. For reasons stated below, the Court overrules defendant’s motion.

       On February 9, 2015, under Amendment 782 to the United States Sentencing Guidelines

and effective November 1, 2015, the Court entered the parties’ agreed order which reduced

defendant’s sentence to 151 months in prison. Order Regarding Motion For Sentence Reduction

Pursuant To 18 U.S.C. § 3582(c)(2) (Doc. #1082) filed February 9, 2015 (“Order Of February 9,

2015”). On April 27, 2015, the Court directed the parties to show good cause in writing why the

Court should not vacate that order because defendant was not eligible for relief. See Order To

Show Cause (Doc. #1112) filed April 27, 2015. The government filed a response, but defendant

did not respond.1 On August 18, 2015, the Court vacated the Order Of February 9, 2015. See


        1
            The Court originally ordered that the parties show cause by May 11, 2015. See
Order To Show Cause (Doc. #1112). The Court later extended the deadline to respond to July 10,
2015. See Order (Doc. #1115).
Order Vacating Order (Doc. #1082) Filed February 9, 2015 (Doc. #1117). Because the effective

date of the Order Of February 9, 2015 was November 1, 2015 and that order was vacated,

defendant remained subject to his original sentence of 188 months in prison and the terms and

conditions set forth in the Judgment In A Criminal Case (Doc. #894) filed June 24, 2010.

       Defendant asks the Court to reinstate the original order which would reduce his sentence

under Amendment 782. Even if defendant could establish that he did not receive notice of the

Order To Show Cause (Doc. #1112),2 he has not shown that reinstating the original order granting

relief is warranted. Defendant’s present motion does not address whether he is entitled to relief

under Amendment 782 and the Court previously found that he is ineligible for such relief. The

Court therefore overrules defendant’s motion to reconsider.

       Although defendant is not entitled to relief on his motion to reconsider, the Court notes that

it has jurisdiction to consider a second Section 3582(c)(2) motion under the same amendment. See

United States v. Green, 886 F.3d 1300, 1306 (10th Cir. 2018). Accordingly, to the extent that

defendant believes that he is entitled to relief under Amendment 782, he may file a successive

motion for relief under 18 U.S.C. § 3582(c)(2) based on that same amendment. Because it appears

that the FPD may not have received notice of the Court’s prior orders, defendant may wish to

consult the FPD before filing a pro se motion for relief.

       IT IS THEREFORE ORDERED that defendant’s Motion To Reconsider Court’s Order

Based On Defense Attorney’s Failure To Notify Defendant And File A Response On His Behalf




       2
                Defendant states that he did not receive notice of the Order To Show Cause (Doc.
#1112) or the Order Vacating Order (Doc. #1082) Filed February 9, 2015 (Doc. #1117), but the
record reflects that the Clerk’s Office mailed defendant a copy of both orders. Even so, the Court
recognizes that the docket does not reflect that the Office of the Federal Public Defender (“FPD”)
received notice of the orders. Although the FPD did not formally enter an appearance, it was listed
as defense counsel in the agreed Order Of February 9, 2015.
                                                 2
As Requested By The Court (Doc. #1309) filed October 21, 2019 is OVERRULED.

      The Clerk is directed to send a copy of this order to defendant and the Office of the

Federal Public Defender.

      Dated this 26th day of December, 2019 at Kansas City, Kansas.

                                                 s/ Kathryn H. Vratil
                                                 KATHRYN H. VRATIL
                                                 United States District Judge




                                            3
